Name: Commission Implementing Regulation (EU) 2015/111 of 26 January 2015 establishing measures to alleviate a serious threat to the conservation of the sea bass ( Dicentrarchus labrax ) stock in the Celtic Sea, Channel, Irish Sea and southern North Sea
 Type: Implementing Regulation
 Subject Matter: natural environment;  fisheries
 Date Published: nan

 27.1.2015 EN Official Journal of the European Union L 20/31 COMMISSION IMPLEMENTING REGULATION (EU) 2015/111 of 26 January 2015 establishing measures to alleviate a serious threat to the conservation of the sea bass (Dicentrarchus labrax) stock in the Celtic Sea, Channel, Irish Sea and southern North Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 12(1) thereof, Whereas: (1) Article 12 of Regulation (EU) No 1380/2013 provides that emergency measures can be taken on duly justified imperative grounds of urgency relating to a serious threat to the conservation of marine biological resources. The Commission at the reasoned request of a Member State or on its own initiative, may, in order to alleviate this threat, adopt such emergency measures in the form of immediately applicable implementing acts applicable for a maximum period of six months. (2) According to scientific advice from the International Council for the Exploration of the Sea (ICES) as well as from the Scientific, Technical and Economic Committee for Fisheries (STECF) sea bass (Dicentrarchus labrax) in the Celtic Sea, Channel, Irish Sea and southern North Sea (ICES divisions IVb,c and VIIa, d-h) suffers from a rapid decline in biomass, because of a combination of declining recruitment and increasing fishing mortality. The spawning stock biomass is converging towards the lowest historically observed level. The current fishing mortality is almost four times as high as the stock can sustain. ICES therefore advises to implement measures to reduce substantially fishing mortality throughout the range of the stock. (3) The United Kingdom by letter of 19 December 2014 has requested that the Commission take action under Article 12 of Regulation (EU) No 1380/2013, with a view to closing ICES area VIIe to pelagic fisheries targeting sea bass during January to April 2015 in order to reduce fishing pressure by protecting the sea bass spawning aggregations. The request has been communicated to Belgium, France, Ireland, the Netherlands as well as to the North Western Waters and to the North Sea Advisory Councils. Belgium, France and the Netherlands have sent their comments to the Commission. (4) The comments made by France relate to the applicability of Article 12 of Regulation (EU) No 1380/2013, to threats caused by fishing activities and the procedure, to the proof of a serious threat, and to the risk of discrimination between fisheries. Belgium responded positively to the United Kingdom request. The Netherlands suggested the extension of actions to cover wider areas and other fisheries. With regard to the scope and the procedure of Article 12 of Regulation (EU) No 1380/2013 it should be noted that this provision is not limited to any cause and can thus be applied to any threat, be it caused by fishing activities or by other causes, and the time limits provided for by that Article are justified by the urgency of the need to address the serious threat. The proof of a serious threat to sea bass in the case at hand is based on scientific evidence, as set out below. (5) Sea bass aggregate in concentrations in particular areas during December to April to spawn. The sea bass stock depends on this reproduction phase. Targeted fisheries on these spawning aggregations is conducted during that period and contributes significantly to the overall fishing mortality of the stock and especially to the reduction in numbers of adult fish that can successfully reproduce. Catch statistics confirm that such fishing practice removes mainly adult fish which can therefore no longer contribute to the reproduction of this stock. (6) According to the scientific assessment by ICES and STECF commercial fishing by pelagic trawls is responsible for more than 25 % of the fishing mortality. (7) The finding of a serious threat to the conservation of marine biological resources follows from the risk of serious harm to the reproductive capacity of the stock, due to a steep decline of the spawning stock biomass, in combination with the expectation that continued targeted fishing may inflict unsustainable damage on the spawning stock. The Commission considers that duly justified imperative grounds of urgency exist because (1) the spawning season has started and (2) the fishing on these spawning stocks has also started. Scientific evidence supports immediate action as necessary during the ongoing spawning season of sea bass by taking measures which apply immediately and remain in effect until 30 April 2015. (8) It is therefore urgent to take measures in order to prohibit the targeted fishing of sea bass by way of pelagic trawling during the highly sensitive spawning season between January and 30 April 2015. Further delay in providing protection to the stock would considerably reduce or eliminate the effectiveness of the emergency measures. In order to reinforce the effectiveness of these measures operators should also be enjoined not to accept transhipments and landings of sea bass caught during the period of application of this Regulation. (9) In order to provide effective protection to spawning aggregations, which are highly variable in location, the emergency measures should cover the entire distribution area of the stock, i.e. the Celtic Sea, Channel, Irish Sea and southern North Sea (ICES divisions IVb,c and VIIa,d-h) and include fisheries using pelagic trawls. In addition ICES areas VIIj,k are included to prevent displacement in fishing activity as stock distribution is not fully determined. (10) The alternative measures suggested by France would not achieve the same result as the measure contained in this Regulation, because their effectiveness is uncertain. Furthermore, in order to provide further protection to the stock of sea bass, additional measures in respect of the impact of other fisheries may also be required at a later stage. (11) France has provided information which demonstrates that vessels using pelagic gears with mesh sizes between 32 and 69 mm do not target sea bass and that any by-catch of such vessels has a minimal impact on the stock. (12) The situation of the sea bass stock in the covered areas meets all the criteria of duly justified imperative grounds of urgency relating to a serious threat to the conservation of this stock and the Commission may hence adopt the measures contained in this Regulation pursuant to Article 12 of Regulation (EU) No 1380/2013 on its own initiative and going beyond the request of the United Kingdom. (13) The measures provided for in this Regulation will be submitted for the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation sets emergency measures for the stock of sea bass in ICES divisions IVb,c, VIIa,d-k to alleviate imminent and serious harm to that stock. Article 2 Measures During the period of application of this Regulation, it shall be prohibited to fish for sea bass (Dicentrarchus labrax) in ICES divisions IVb,c, VIIa,d-k using pelagic trawls (referred to as OTM  midwater otter trawls, PTM  midwater pair trawls) with a cod end mesh size of 70 mm or greater. For vessels using those gears, it shall also be prohibited to retain on board, relocate, tranship or land sea bass caught during the period of application of this Regulation in the same area. Member States shall report catches of sea bass by pelagic (OTM or PTM) gears to the Commission 14 days after the end of each month. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply until 30 April 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22.